041. Vt. IA
                                                           (C)                                 08/25/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0313


                                            DA 20-0313


 JAMES T. and ELIZABETH GRUBA,and
 LEO G. and JEANNE R. BARSANTI,                                            FILED
               Petitioners and Appellants,
                                                                           AUG 2 5 2020
                                                                        Bovven Greenwood
                                                                      Clerk of Supreme
                                                                       O Steusa        Court
                                                                                 kontaria
        v.                                                                 R

 MONTANA PUBLIC SERVICE COMMISSION,
 and NORTHWESTERN ENERGY,

               Respondents and Appellees.

       This matter comes before the Court on the motion ofAppellees to strike Appellants'
filing with this Court excerpts from the administrative proceeding transcript that were not
before the District Court.
       Appellees raise two arguments as to why the transcript excerpts should be stricken:
(1)these excerpts should not be considered part ofthe record on appeal under M. R. App.
P. 8(1) because they were not filed in the District Court; and (2)this matter is before this
Court as an appeal from a dismissal for lack of subject matter jurisdiction and the
transcripts are irrelevant to that issue.
       Appellants oppose the motion to strike and argue the only reason the transcript was
not before the District Court was because Appellant Montana Public Service Commission
(PSC) failed to transmit the entire record as required by § 2-7-702(4), MCA, thereby
forcing Appellees to obtain these excerpts for this appeal at their own expense. Appellants
argue that their due process rights would be violated if they are not permitted to file these
excerpts with this Court.
       Under M. R. App. P. 8(1), and except as otherwise provided by the Montana Rules
of Appellate Procedure, the record on appeal consists of the original papers and exhibits
filed in the district court, the transcript of the [district court] proceedings, and a certified
copy of the docket. Since the administrative proceeding transcript was not before the
District Court, it is not properly before this Court on appeal unless it falls under an
exception to this Rule. Although Appellants further argue that the PSC is at fault for the
lack of transcript at the District Court level, we are not persuaded that the lack of such
transcript bears any relevance to the appeal before this Court. The District Court dismissed
Appellants' request for judicial review of a final order of the PSC because it determined
that Appellants failed to exhaust their administrative remedies. Therefore, the court
concluded that it lacked the subject matter jurisdiction to consider the matter. Appellants
have not demonstrated that the offered excerpts from the transcript of the administrative
proceedings have any bearing upon the issue of whether the District Court's dismissal for
failure to exhaust administrative remedies was legally correct.
       THEREFORE,
       IT IS ORDERED that Appellees' Motion to Strike the excerpts of the transcript
from the underlying administrative proceeding is GRANTED.
       The Clerk is directed to give notice of this Order to all counsel of record.
       Dated thisZ6- day of August, 2020.

                                                                Chief Justice


                                                          - M 414_
                                                      (9-;/